Citation Nr: 1760978	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  05-32 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a headache disability,  to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2004 rating decision in which the RO, inter alia, denied service connection for headaches.  In June 2004, the Veteran filed a notice of disagreement (NOD) as to that issue.  A statement of the case (SOC) was issued in June 2005 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2005.  

In January 2008, the Board remanded the service connection claim for headaches for further development.  Thereafter, the Appeals Management Center (AMC) in Washington, DC, denied the claim (as reflected in the July 2010 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In March 2011, the Board again remanded this matter for further development.  After accomplishing further evidentiary development, the AMC continued to deny the claim (as reflected in the August 2015 SSOC) and returned this matter to the Board for further appellate consideration.

In February 2016, the Board remanded this matter for a third time to the agency of original jurisdiction (AOJ) as it determined that it was intertwined with another claim being remanded.  Thereafter, the AOJ continued to deny the claim (as reflected in the February 2016 SSOC) and returned this matter to the Board for further appellate consideration.

Finally, in May 2017, the Board remanded this matter to the AOJ for further evidentiary development.  After accomplishing further evidentiary development, the AOJ continued to deny the claim (as reflected in the November 2017 SSOC) and returned this matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  No chronic headache disability was shown in service or for years thereafter, there is no credible evidence of continuity of headache symptoms during and since service, and the only competent, probative etiology opinions of record establish that the Veteran's current headache disability is not etiologically related to the Veteran's  active military service or his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for headaches, to include as secondary to service-connected PTSD, are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102,. 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a January 2004 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The April 2004 rating decision reflects the initial adjudication of the claim after issuance of the letter.  

In a July 2007 letter, the AOJ provided general information pertaining to VA's assignment of disability ratings and effective dates in the event service connection is granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  In a February 2008 letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection on a secondary basis.  Although the July 2007 and February 2008 letters were issued after the initial adjudication of the matter herein decided, no prejudice to the Veteran in the timing of such notice has been shown or alleged.  Specifically, the claim was readjudicated in the July 2010, August 205, February 2017, and November 2017 SSOCs after the issuance of the July 2007 and February 2008 letters.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment records, private treatment records, Social Security Administration disability records (as requested by the Board in its January 2008 remand) and pursuant to the May 2017 remand, the report of the June 2017 VA examination.  See Stegall  v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  .  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

The Veteran contends that his current headaches are related to active military service.  Specifically, he asserts that the onset of his headache disability was in 1970.  See October 2003 claim.  In the alternative, the Veteran contends that his headaches are caused by or aggravated by his service-connected PTSD.  See August 2005 letter. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established for that  is proximately due to or the result of service-connected disease or injury When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that  nonservice-connected disability was caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the evidence of record in light of the above noted legal authority, the Board finds that the service connection claim must be denied.

As noted, in determining whether the Veteran is entitled to service connection, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  A June 2017 VA examination report documents that the Veteran was diagnosed with tension - cervicogenic headaches.  Thus, the Veteran has a diagnosis of the claimed disability.    However, the evidence does not support a finding that there exists a medical relationship between such current disability and either service or service-connected disability.  .

The Veteran's service treatment records do not document that he sought treatment for or was diagnosed with headaches during active military service.  The August 1970 separation examination reveals that the Veteran's head, scalp, and neurologic evaluation was clinically normal.  The August 1970 separation examination documented that there was no significant interval history noted.

The first medical evidence in the claims file of complaints of headaches was in a January 1997 private treatment record where it documented that the Veteran reported a history of off and on headaches for the past 12 years that usually occur at the base of the neck and bilateral frontal region.  Such a lapse in time between separation from service and the earliest documentation of a claimed disability is a factor that tends to weigh against a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Regarding the Veteran's lay statements as to onset and continuity of headache symptoms beginning in service, the Board acknowledges that he is competent report such.  See Charles v. Principi, 16 Vet. App. 370 (2002).   Nonetheless, the Board finds that any current assertions that he has had continuous headaches since service-advanced in connection with his service connection claim-are not   credible, as he has provided conflicting information at other times.  Specifically, as noted above, a  January 1999 private treatment record documents his report that he  has experienced headaches for the past 12 years-many years after his discharge from service,  Also, the report of a January 2015 VA examination for chronic fatigue syndrome reflects the Veteran's report that he developed symptoms of frequent headaches around 2003.  The Board finds that the medical history reported by the Veteran to a medical professional in seeking treatment were generated with a view towards ascertaining the Veteran's state of physical fitness and are considered more trustworthy than the assertions advanced in connection with his current claim for monetary benefits.   See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

With respect to the matter of whether there exists a medical relationship between the current headache disability and the Veteran's military service, the record contains only a negative medical opinion.  In this regard, the May 2017 VA examiner opined that the Veteran's tension - cervicogenic headache disability is less likely than not incurred in or caused by headaches that occurred during service and the headache disability less likely than not had its onset in service or otherwise related to it.  The examiner explained that the above medical opinion is based on thorough review of the claims file, review of all medical records, and current peer reviewed medical literature.  The examiner noted that there were no medical records to support that the Veteran's headaches began during service.  The earliest record found related to headaches was dated in 1997.  The examiner emphasized the large gap in time between the Veteran exiting service and the earliest medical documentation of headaches.  The examiner noted that she also considered the Veteran's reported history.  However, she determined that there is no evidence to support that the current tension -cervicogenic headaches occurred during service.  

Likewise, as regards the matter of whether the Veteran's current tension headaches were caused by or aggravated by his service-connected PTSD, the claims file contains only a negative medical opinion.  The May 2017 VA examiner opined that the Veteran's headache disability is less likely than not proximately due to, the result of, caused by, or permanently aggravated by the Veteran's service-connected PTSD with bipolar mood disorder, insomnia, and alcohol dependence in remission.  The examiner explained that the Veteran reported that he has headaches with or without stressors from his PTSD.  He also reported that his headaches are related to tension in the neck.  The examiner concluded that the headache etiology is more likely musculoskeletal, rather psychological.  She further noted that the Veteran's headache disability is at least as likely as not caused by his neck condition as the Veteran's reported history triggers of headaches are specific for his neck condition flare-ups and are consistent with his neck condition and cervical spine arthritis.  The examiner also noted that the Veteran's headaches are triggered by neck pain, and not stressors from PTSD events.  She observed that there is no evidence to support his headaches are worsened by his psychiatric conditions.  

Notably, the May 2017 VA medical opinions were based upon full consideration of the record, to include the Veteran's documented medical history.  As part of her rationale, the VA examiner also considered and discussed the Veteran's assertions during the examination.  The VA opinions are supported by full, clearly-stated rationale and provided clear explanation linking the medical evidence and her opinion.  Thus, the Board accepts these opinions as competent and probative evidence on the questions of whether the Veteran's current headache disability is caused by or related to active military service and whether the current headache disability is caused by or aggravated by his service-connected PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301, 304 (2008) (holding medical opinion must contain not only clear conclusions with supporting data, but a  reasoned medical explanation connecting the two; and that most  of the probative value of a medical opinion comes from its reasoning).  See also Stefl  v. Nicholson, 21 Vet. App. 120, 123  (2007) (holding that a medical opinion must support its conclusions with an analysis).  Significantly, neither the Veteran nor his  representative has presented or identified any  no competent, probative medical opinion to the contrary; i.e., one that, in fact, supports the claim. As such, the Board accords these medical opinions full probative weight on the medical nexus questions. 

Furthermore,  to the extent the Veteran, himself, attempts to assert the existence of a medical nexus between the currently diagnosed headache disability and either  service or service-connected disability, such attempt must fail.  As indicated, the Veteran is certainly competent, as a layperson, to report his own symptoms, and, in limited circumstances, to opine as to  simple medical matters. See Kahana v. Shinseki, 24 Vet. App. 428 (2011)  .  However, in this case, the complex medical matter of the etiology of current headache disability-the matter upon which this claim turns-falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As the Veteran in this case is not shown to possess such knowledge, or to have such medical training and experience, his assertions in this regard are not competent.  As such, he can neither support his claim, nor counter the competent, probative medical opinion evidence of record on the basis of his own lay assertions, alone.

For all the foregoing reasons, the Board concludes that service connection for a headache disorder, to include on a secondary basis, must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for headaches, to include as secondary to service-connected PTSD, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


